Case 2:20-cv-00243-JAW Document 10 Filed 11/17/20 Page 1 of 6                  PageID #: 66




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


STEPHANIE CASTILLO, et al.,                )
                                           )
              Plaintiffs                   )
                                           )
       v.                                  )       2:20-cv-00243-JAW
                                           )
GEETA B. BROWN,                            )
                                           )
              Defendant                    )

                           ORDER ON PLAINTIFFS’ MOTION
                           FOR SERVICE BY PUBLICATION

       Plaintiffs assert various claims arising out of a nurse education program operated by

the defendants. The matter is before the Court on Plaintiffs’ motion for leave to serve

process on Defendant Geeta Brown by publication. (Motion, ECF No. 9.)

       Following a review of the record and after consideration of Plaintiffs’ argument, the

Court grants the motion and authorizes service by alternate means.

                                 FACTUAL BACKGROUND

       Defendant Brown (Defendant or Defendant Brown) is believed to reside in

Northridge, California. She is a defendant in a separate action in this Court, Acosta v. Inter-

Coast International Career Training, Inc., et al., No. 2:20-cv-00135-JAW. In that action,

in July 2020, counsel in California accepted service of process, through a waiver form, on

Defendant’s behalf. Counsel has not accepted service in this case.

       Plaintiffs enlisted the services of a California process server to serve Defendant

Brown. On the process server’s first two attempts to serve Defendant at the Northridge
Case 2:20-cv-00243-JAW Document 10 Filed 11/17/20 Page 2 of 6                  PageID #: 67




address, no one answered the door. On the server’s third attempt, a male answered the

door and when the server asked for Defendant, the individual said he would “go check” to

see if she resided there. He returned and said she does not live at that address, and he asked

about the source of the documents the server wanted to deliver to Defendant Brown.

       Plaintiffs contend that service by publication is appropriate because Plaintiffs have

made a good faith effort to serve Defendant Brown in California, Plaintiffs have no other

reasonable means to serve Defendant, and Defendant Brown is likely aware of this action.

                                        DISCUSSION

       Under Federal Rule of Civil Procedure 4(e), service may be accomplished by

delivering a copy of the summons and the complaint to the individual personally, leaving

a copy at the individual’s dwelling or usual place of abode with someone of suitable age

and discretion who resides there, delivering a copy to an agent authorized by appointment

or by law to receive service of process, or by following state law for serving a summons in

an action brought in courts of general jurisdiction where the district is located or where

service is made. Fed. R. Civ. P. 4(e). In addition to the traditional method of personal

service, Maine law provides for alternate means of serving a summons and complaint,

“upon a showing that service cannot with due diligence be made by another prescribed

method.” Me. R. Civ. P. 4(g)(1). The Advisory Committee Note that accompanied the

2010 Amendment states in part: “Before a party can obtain an order allowing service by

any alternate means, that party must first demonstrate that he or she has exhausted all

reasonable attempts to make service in one of the other ways prescribed by Rule 4 (or by



                                              2
Case 2:20-cv-00243-JAW Document 10 Filed 11/17/20 Page 3 of 6                  PageID #: 68




applicable statute) that are designed to provide actual notice of the action to the party to be

served.” M.R. Civ. P. 4 Advisory Committee Note, 2010 Amendment.

       Alternate means of service include leaving the summons, complaint, and the order

authorizing service by alternate means at the individual’s dwelling house or usual place of

abode, by publication unless a statute provides another method of notice, or by electronic

or any other means not prohibited by law. Id. A motion for service by alternative means,

such as by publication, must be supported by an affidavit demonstrating that:

       (A) The moving party has demonstrated due diligence in attempting to obtain
       personal service of process in a manner otherwise prescribed by Rule 4 or by
       applicable statute;

       (B) The identity and/or physical location of the person to be served cannot
       reasonably be ascertained, or is ascertainable but it appears the person is
       evading process; and

       (C) The requested method and manner of service is reasonably calculated to
       provide actual notice of the pendency of the action to the party to be served
       and is the most practical manner of effecting notice of the suit.

Me. R. Civ. P. 4(g)(1).

       Here, Plaintiffs have demonstrated their diligence in their efforts to serve Defendant

Brown by customary methods, have demonstrated that their efforts have been unsuccessful,

and have demonstrated that further similar efforts are unlikely to be successful. After

counsel did not accept service for Defendant Brown, Plaintiffs incurred the time and

expense of attempting to serve Defendant Brown in hand with process. Unless Plaintiffs

have an incorrect address for Defendant, the record suggests that Defendant Brown might

be avoiding service. The record also lacks any evidence of an alternative address for



                                              3
Case 2:20-cv-00243-JAW Document 10 Filed 11/17/20 Page 4 of 6                PageID #: 69




Defendant. The issue is whether the alternate service proposed by Plaintiffs (i.e., by

publication) is appropriate in this case.

       “Both the United States and Maine Constitutions require that, as a basic element of

due process, any defendant against whom suit is commenced is entitled to notice

reasonably calculated to give actual notice, and a reasonable opportunity to respond to the

action.” Gaeth v. Deacon, 2009 ME 9, ¶ 23, 964 A.2d 621, 627. Although the Maine

Rules of Civil Procedure continue to authorize service by publication in some

circumstances, this method of providing notice “developed at a time when newspapers

were the only means of print mass communication, and when newspapers were more

widely and intensely read than is now the case.” Id., 2009 ME 9, ¶ 25, 964 A.2d at 627.

For this reason, the Maine Supreme Judicial Court has described service by publication as

a “last resort”:

       Because service by publication has become less likely to achieve actual
       notice of a lawsuit, it is also less likely to meet the requirements of due
       process. See Grannis [v. Ordean], 234 U.S. [385] at 394, 34 S. Ct. 779
       [(1914)]. Today, just as one hundred years ago, notice of a suit must be given
       in the manner “most reasonably calculated to apprise the defendant” of the
       pendency of a suit. Lewien [v. Cohen], 432 A.2d [800] at 804–05 [(Me.
       1981)]. Accordingly, because of the recent societal changes, service by
       publication in a newspaper is now a last resort that a party should attempt
       only when it has exhausted other means more likely to achieve notice. See 1
       Field, McKusick & Wroth, Maine Civil Practice § 4.13 at 98–100 (2d
       ed.1970); see also M.R. Civ. P. 4(g)(1) (mandating that courts may order
       service by publication only upon motion showing that “service cannot with
       due diligence be made by another prescribed method” (emphasis added)).
       “When a party’s identity and location are reasonably ascertainable, notice by
       publication is not reasonably calculated to provide actual notice of the
       pending proceeding.” Phillips [v. Johnson], 2003 ME 127, ¶ 27 n. 12, 834
       A.2d at 946 (quotation marks omitted). Thus, “service by publication should
       occur only when notice cannot be accomplished by other means.” Id. ¶ 27,
       834 A.2d at 946.

                                             4
    Case 2:20-cv-00243-JAW Document 10 Filed 11/17/20 Page 5 of 6                      PageID #: 70




Gaeth, 2009 ME 9, ¶ 26, 964 A.2d at 628 (footnote omitted).1

         The law, however, recognizes that “in the case of persons missing or unknown,

employment of an indirect and even a probably futile means of notification is all the

situation permits and creates no constitutional bar to a final decree foreclosing their rights.”

Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 317 (1950). When service by

publication is authorized, it is generally authorized in combination with other means of

making service. Mullane, 339 U.S. at 316 (“It is true that publication traditionally has been

acceptable as notification supplemental to other action which in itself may reasonably be

expected to convey a warning.”).

         The Court, therefore, will authorize Plaintiffs to serve Defendant Brown (1) by

publication in accordance with the order for service of the same date as this order, (2) by

leaving a copy of the complaint, summons and the order for service at the Northridge,

California, address Plaintiffs have for Defendant, (3) by mailing a copy of the complaint,

summons and order for service to Defendant at said addresses, and (4) by sending by mail

and email a copy of the complaint, this order, and the order for service to William M. Ojile,

Jr., and James B. Haddow, Defendant’s counsel of record in Acosta v. Inter-Coast

International Career Training, Inc., et al., No. 2:20-cv-00135-JAW.




1
  As early as 1950, the United States Supreme Court expressed doubts about the sufficiency of notice by
publication. Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 315 (1950) (“Chance alone brings
to the attention of even a local resident an advertisement in small type inserted in the back pages of a
newspaper, and if he makes his home outside the area of the newspaper’s normal circulation the odds that
the information will never reach him are large indeed.”).


                                                   5
Case 2:20-cv-00243-JAW Document 10 Filed 11/17/20 Page 6 of 6                 PageID #: 71




                                       CONCLUSION

       Based on the foregoing analysis, the Court grants Plaintiffs’ motion for service by

publication (i.e., service by alternate means). Plaintiffs may serve Defendant Brown (1)

by publication in accordance with the order for service of the same date as this order, (2)

by leaving a copy of the complaint, summons, and the order for service at the Northridge,

California, address Plaintiffs have for Defendant, (3) by mailing a copy of the complaint,

summons and order for service to Defendant at said addresses, and (4) by sending by mail

and email a copy of the complaint, this order, and the order for service to William M. Ojile,

Jr., and James B. Haddow, Defendant’s counsel of record in Acosta v. Inter-Coast

International Career Training, Inc., et al., No. 2:20-cv-00135-JAW.

                                         NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.


                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 17th day of November, 2020.




                                             6
